Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered May 14, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims of prosecutorial misconduct during both cross-examination and closing argument are not preserved for appellate review (see, CPL 470.05 [2]), and we decline to *783review them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Sullivan, Goldstein and McGinity, JJ., concur.